—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered May, 18, 1995, convicting him of operating a motor vehicle while under the influence of alcohol, as a felony, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
A hearing with respect to the proper amount of restitution was not warranted under the circumstances present here, where the defendant explicitly admitted the amount of the victim’s monetary loss (see, People v Kade, 153 AD2d 907; People v Kelsky, 144 AD2d 386, 387).
Inasmuch as the defendant pleaded guilty with the understanding that he would receive a sentence of no more than one to three years imprisonment and he thereafter received that sentence, he has no basis to now complain that the sentence imposed is excessive (see, People v Kazepis, 101 AD2d 816). O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.